Head, Presiding Justice.
The sole assignment of error in the bill of exceptions is on a judgment denying a motion for a new trial “on each and every ground.” The motion for a new trial was filed to a judgment of the trial judge denying a motion to modify an alimony decree. “A motion for a new trial goes only to the verdict and reaches only such errors of law and fact as contributed to the rendition of the verdict; and therefore errors committed by the court in the rendition of a decree or judgment can not be reached by a motion for a new trial.” Herz v. Claflin Co., 101 Ga. 615 (5) (29 SE 33); Sweetman v. Owens, 147 Ga. 436 (2) (94 SE 542); Smith v. Wood, 189 Ga. 695 (2) (7 SE2d 255); Ballard v. Harmon, 202 Ga. 603, 605 *17(44 SE2d 260). “ [A] motion for a new trial not being the remedy to reach any error which the judge may have committed in his judgment . . . , it is certain that the refusal to grant a new trial was not erroneous.” Moreland v. Stephens, 64 Ga. 289, 290.
Submitted April 13, 1964
Decided May 7, 1964.
Alton T. Milam, for plaintiff in error.
William A. Ingram, contra.

Judgment affirmed.


All the Justices concur.